Title: Distribution of the Mail, April 1743
From: Franklin, Benjamin
To: 


This document obviously belongs to the period of Franklin’s Philadelphia postmastership, 1737–53. The date 1743 is tentatively ascribed on the basis of a marginal note that the John, Captain Mesnard, for New York arrived at Deal on February 10. Stephen Mesnard was captain of the Britannia sailing between New York and England in 1740–41, and of the Charming Hannah on the same run in 1742. The New-York Weekly Journal, Nov. 8, 1742, reports that the John, Captain S. Mesnard, has cleared New York for London; it reports May 2, 1743, that Captain Mesnard has cleared New York in the Carolina (the vessel of which he was master for the next eight or ten years). It does not report the return of the John, but unless she was lost and her captain rescued, she must have returned in April 1743, which she could have done if she was at Deal waiting to enter the Channel February 10. So while the dating of 1743 for this fragment is plausible and may even be sound, it is not conclusive. Further research on the movements of the John may provide evidence which the present editors have sought in vain.
It is only negatively relevant that other Johns, smaller than ship-size, are reported entering and clearing New York in the 1740’s; that a Captain William Mesnard was sailing between New York and the West Indies in the same decade; and that a John, which may have been Stephen Mesnard’s old command, is noted in the New-York Gazette, Nov. 5, 1750, but now under Captain Deane.
To accept the 1743 date suggests, however, that Franklin’s proposal for a more orderly distribution of ship’s mail was never adopted. At least Peter Kalm reported in 1748 how, as soon as the vessel dropped anchor, “many of the inhabitants came on board to inquire for letters. They took all those which they could carry, either for themselves or for their friends. Those which remained the captain ordered to be carried on shore and to be brought into a coffee-house, where everybody could make inquiry for them, and by this means he was rid of the trouble of delivering them himself.” Kalm, Travels, I, 16. This passage can, of course, be cited as evidence for dating the document after 1748.
 
Philada. April [1743]
Whereas it has been customary for Numbers of People to croud on board Vessels newly arrived in this Port, and into the Houses of the Captains, or Merchants to whom the same belong or are consigned, in quest of Letters, Packets, &c. and under Pretence of taking care of the Letters of their Acquaintance dividing the whole Bag among themselves in a disorderly Manner, and in such Hurry and Confusion that it cannot afterwards be known by whom any Letter that is missing was taken up, and evil-minded Persons have made use of such Opportunities to pocket and embezle Letters of consequence, and either destroy them or delay the Delivery a long time, to the great Damage and Injury of those to whom they were directed; And whereas there is a regular Post-Office in this Place establish’d by Act of Parliament, which is for the Benefit of Correspondence in General, and ought therefore by no Means to be discouraged; We the Subscribers hereunto taking the Premises into Consideration, and being willing that the Office should be encouraged, and that the Captains of Vessels should have the Benefit of the Bounty allowed by Law on delivering the Letters they bring into the Office, do hereby desire all Persons Masters of Vessels and others, to put all Letters they may have for us immediately into the Post Office, or deliver them to such Persons as the Postmaster shall send on board for them; and we declare that we shall not take their so doing in the least amiss, but look on our selves more oblig’d by their taking that Method than by their delivering our Letters in any other Manner whatsoever.
  [In the margin:] The John, Capt. Mesnard for N. York arrived at Deal the 10th of February.
